Order filed June 27, 2016




                                       In The


        Eleventh Court of Appeals
                                     ____________

                              No. 11-15-00139-CR
                                     __________

                    CURTIS WAYNE TEER, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 441st District Court
                            Midland County, Texas
                        Trial Court Cause No. CR42737


                                     ORDER
      Curtis Wayne Teer, who previously waived his right to appellate counsel and
is currently representing himself pro se in this appeal, has now filed in this court a
document in which he expressly invokes his constitutional right and “request[s]
appellate counsel.” We abate this appeal.
      The Court of Criminal Appeals has indicated that, as long as the defendant’s
actions do not obstruct the orderly procedure of the court system, the defendant may,
after asserting the right of self-representation, abandon his right to represent himself
and request that an attorney be appointed. See Funderburg v. State, 717 S.W.2d 637,
642 (Tex. Crim. App. 1986); Webb v. State, 533 S.W.2d 780, 784 (Tex. Crim. App.
1976). Additionally, the Texas Code of Criminal Procedure provides, “A defendant
may withdraw a waiver of the right to counsel at any time but is not entitled to repeat
a proceeding previously held or waived solely on the grounds of the subsequent
appointment or retention of counsel.” TEX. CODE CRIM. PROC. ANN. art. 1.051(h)
(West Supp. 2015). Although Teer has already filed an appellate brief, Teer’s
request appears to be timely because the State has not yet filed its brief. See Hubbard
v. State, 739 S.W.2d 341, 344–45 (Tex. Crim. App. 1987).
      Accordingly, we again abate this appeal and remand the cause to the trial court
so that the trial court may determine the following:
     1. Whether Teer desires to prosecute his appeal;
     2. Whether Teer is indigent;
     3. If not indigent, whether Teer has retained counsel for this appeal; and
     4. If indigent, whether Teer has abandoned his right to represent himself and
        now desires to have counsel appointed to represent him in this appeal or
        whether, after being warned of the dangers and disadvantages of self-
        representation, Teer competently and intelligently chooses to continue to
        exercise the right to represent himself.
See Faretta v. California, 422 U.S. 806 (1975); Ex parte Davis, 818 S.W.2d 64 (Tex.
Crim. App. 1991); Hubbard, 739 S.W.2d at 345; Webb, 533 S.W.2d at 783–86. The
trial court is requested to develop evidence as to whether Teer wishes to withdraw
his previous assertion of the right to represent himself and to now have counsel
appointed to represent him in this appeal. We note that Teer is not entitled to hybrid
representation. We also note that Teer need not appear in person at the hearing and
that the trial court may permit Teer to appear via telephone. The trial court is
directed to enter findings of fact and conclusions of law; to make any appropriate


                                           2
recommendations to this court; and, if appropriate, to appoint counsel to represent
Teer in this appeal.
      The clerk of the trial court is directed to prepare and forward to this court a
supplemental clerk’s record containing the findings, recommendations, and any
orders of the trial court. The court reporter is directed to prepare and forward to this
court the reporter’s record from the hearing. These records are due to be filed in this
court on or before July 12, 2016.
      The appeal is abated.


                                                      PER CURIAM


June 27, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           3